Determination of the respondent New York City Commission on Human Rights dated March 22, 1995, finding that petitioner discriminated against its former employee on the basis of sex and sexual orientation and awarding $60,000 compensatory damages for mental anguish, back pay and reinstatement, unanimously modified, on the facts, to reduce the award to $15,000, without back pay or reinstatement, and the proceeding brought pursuant to Administrative Code of the City of New York § 8-123 (transferred to this Court by order of the Supreme Court, New York County [Sheila Abdus-Salaam, J.], entered April 12, 1996) is otherwise disposed of by confirming the remainder of the determination, without costs.
The matter having been transferred, we find that respondent’s finding of discrimination is supported by substantial evidence, but that the award is excessive to the extent indicated (cf., Matter of New York City Health & Hosps. Corp. v New York State Div. of Human Rights, 236 AD2d 310). Concur— Murphy, P. J., Wallach, Tom and Mazzarelli, JJ.